DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s Amendments, filed 5/24/2022, to claims 1, 5-8 acknowledged by Examiner. Additionally, applicant cancelled claims 9-17.
Claims 1-8 are now pending.

Response to Arguments
First Argument:
	The prior art does not disclose/teach the invention as currently amended.
	Examiner's Response:
Applicant's arguments with respect to the claims have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments. A new reference Nelson has been included in the updated rejection below to provide for the newly amended language.

Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallison (US 20100210988 A1) in view of Nelson (US 20040176715 A1).
Regarding claim 1, Dallison discloses a sports tape 10 (See Figures 1-2) (see [0003] wherein the device is used for “sports” related injuries) (in regards to being a “tape”; Merriam Webster [https://www.merriam-webster.com/dictionary/tape] defines “tape” to mean “a narrow flexible strip or band: such as adhesive tape” wherein as seen in Figure 1 the “dressing” 10 herein is narrow and is provided to be “flexible” and have “adhesive”, see [0139, 0039], thus being a “tape”) wherein the  for placement at the location of a user's knee or elbow joint (see [0051] wherein the sports tape 10 may applied to a knee; see claim 24 of Dallison wherein the dressing is used on “joint capsules” and thus joints), the sports tape 10 comprising: 
a first stabilizer portion and a second stabilizer portion (See Annotated Figure 1 below, wherein these are “stabilizer portions” as [0106-0108] that the arms 12, 14, 16, 18 of these portions are used to attach to a body of a user and thus stabilizes the location the sports tape 10 via attachment), the first stabilizer portion (See Annotated Figure 1) configured for placement on one side of the user's knee or elbow joint ([0051] wherein the sports tape 10 may applied to a knee) (first stabilizer portion of sports tape 10 is clearly capable of attaching to one side of a knee as the device is designed to be placed at any desired location [0051]), and 
the second stabilizer (See Annotated Figure 1) configured for placement on an opposing side of the user's knee or elbow joint ([0051] wherein the sports tape 10 may applied to a knee) (second stabilizer portion of sports tape 10 is clearly capable of attaching to an opposing side of a knee as the device is designed to be placed at any desired location [0051]; and the second stabilizer portion is provided at an opposite side from the first stabilizer portion as shown in Annotated Figure 1); 
a central portion (See Annotated Figure 1) connecting the first stabilizer portion and the second stabilizer portion (See Annotated Figure 1, wherein the central portion area connects the two indicated stabilizer portions), the central portion (See Annotated Figure 1) configured to wrap around the user's knee or elbow joint ([0051] wherein the sports tape 10 may applied to a knee) (the central portion as indicated is capable of wrapping around the knee of a user as it has a length according to paragraphs [0106-0108] that can extend from a buttocks of a body to a higher region of a back/spine); 
a first stabilizer 24-1 (See Annotated Figure 1) embedded in the first stabilizer portion (See Annotated Figure 1 and Figure 2, wherein the “strut” 24 is embedded within the sports tape 10) (See Annotated Figure 1, wherein the indicated first stabilizer 24-1 is partially embedded in the first stabilizer portion), and a second stabilizer 24-2 (See Annotated Figure 1) embedded in the second stabilizer portion (See Annotated Figure 1 and Figure 2, wherein the “strut” 24 is embedded within the sports tape 10) (See Annotated Figure 1, wherein the indicated second stabilizer 24-2 is partially embedded in the second stabilizer portion) (see [0116] wherein there are two different struts 24 indicated by 24-1 and 24-2 in the Annotated Figure 1), 
the first stabilizer 24-1 and the second stabilizer 24-2 each centered on the first stabilizer portion and the second stabilizer portion, respectively (See Annotated Figure 1, wherein the first stabilizer 24-1 is at a center of the arm 16 of the first stabilizer portion, thus being centered on the first stabilizer portion) (See Annotated Figure 1, wherein the second stabilizer 24-2 is at a center of the arm 12 of the second stabilizer portion, thus being centered on the second stabilizer portion); 
and wherein the first stabilizer 24-1 and the second stabilizer 24-2 are disposed inside the sports tape 10, sandwiched between sports tape layers (See Figure 2, which shows that the “structs”/stabilizers 24 are disposed within the sports tape 10 by being sandwiched between layers 22 and 28).

    PNG
    media_image1.png
    640
    834
    media_image1.png
    Greyscale

Dallison does not disclose the first stabilizer portion and the second stabilizer portion separated by the central portion, the first stabilizer embedded exclusively in the first stabilizer portion, and the second stabilizer embedded exclusively in the second stabilizer portion, wherein the first stabilizer and the second stabilizer are each disposed inside the sports tape, exclusively in the first stabilizer portion and the second stabilizer portion, respectively.
For note, Dallison discloses being a support dressing capable of conforming to a body part (See Abstract) including knees (see [0051]).
However, Nelson teaches an analogous support dressing capable of conforming to a body (See Fig. 1-7, analogous conforms to a knee) comprising an analogous first stabilizer portion and second stabilizer portion (See Annotated Fig. 3, wherein these are stabilizer portions as the device provides stabilization to the patella when worn [0023]), the first stabilizer portion configured for placement on one side of the user's knee or elbow joint (See Fig. 1-2), and the second stabilizer configured for placement on an opposing side of the user's knee or elbow joint (See Fig. 1-2), the first stabilizer portion and the second stabilizer portion separated by an analogous central portion (See Annotated Fig. 3) connecting the first stabilizer portion and the second stabilizer portion (See Annotated Fig. 3), the central portion configured to wrap around the user's knee or elbow joint (See Annotated Fig. 3 and Fig. 1-2), an analogous first stabilizer 46-1 (Annotated Fig. 3, [0028] resilient stay member 46) embedded exclusively in the first stabilizer portion (Annotated Fig. 3, [0028] resilient stay member 46 embedded within a pocket 47, present exclusively within the first stabilizer portion), and an analogous second stabilizer 46-2 (Annotated Fig. 3, [0028] resilient stay member 46) embedded exclusively in the second stabilizer portion (Annotated Fig. 3, [0028] resilient stay member 46 embedded within a pocket 47, present exclusively within the second stabilizer portion), wherein the first stabilizer 46-1 and the second stabilizer 46-2 are each disposed inside the dressing, exclusively in the first stabilizer portion and the second stabilizer portion, respectively (See Annotated Fig. 3).

    PNG
    media_image2.png
    562
    1099
    media_image2.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second stabilizers 24-1/2 of Dallison to be separated by the central portion, embedded exclusively in their respective stabilizer portion, wherein the first stabilizer 24-1 and the second stabilizer 24-2 are each disposed inside the sports tape, exclusively in the first stabilizer portion and the second stabilizer portion, respectively, as taught by the stabilizer configuration of Nelson above, which would provide an improved device for knee stabilization and preventing injury (Nelson [0023, 0004-0005]).
Regarding claim 2, Dallison in view of Nelson discloses the invention of claim 1 above
Dallison further discloses wherein the sports tape 10 comprises a non-woven tape 28 with adhesive 30 (see [0115], wherein this is “layer 28” of the tape 10 thus also being a tape).
Regarding claim 5, Dallison in view of Nelson discloses the invention of claim 1 above
Dallison further discloses wherein the first stabilizer portion and the second stabilizer portion are elongated members (See Annotated Figure 1, wherein the first and second stabilizer portions are formed of arms 12, 14, 16, 18 which are elongated) with a middle bend, the middle bend configured to bend in the direction of the user's knee or elbow joint (See Annotated Figure 1 above, wherein this is a middle bend formed, wherein the bend is capable of being in the direction of the user’s knee or joint when the central portion is placed around the user’s knee or elbow joint).
Regarding claim 6, Dallison in view of Nelson discloses the invention of claim 1 above
Dallison further discloses wherein the central portion (See Annotated Figure 1) is a bar between the first stabilizer portion and the second stabilizer portion (Merriam Webster [https://www.merriam-webster.com/dictionary/bar] defines a “bar” to be “a straight piece that is longer than it is wide”, wherein as seen in Annotated Figure 1, the central portion of the sports tape 10 is an overall straight piece that is longer than it is wide placed between the first and second stabilizer portions).
Nelson further teaches, as modified, above the central portion having no stabilizer 46 therein (Nelson Annotated Fig. 3).
Regarding claim 7, Dallison in view of Nelson discloses the invention of claim 1 above.
Dallison further discloses the first stabilizer portion and the second stabilizer portion located on opposing sides of the central portion (See Annotated Figure 1), and also discloses that the central portion is planar (See Figure 2 which shows a cross section of the sports tape 10 being overall planar as lying in a single plane).
Nelson further teaches, as modified, above the central portion having no stabilizer 46 therein (Nelson Annotated Fig. 3).
Dallison in view of Nelson does not disclose the central portion is a circle.
However, Dallison discloses the central portion is a rectangular shape (See Annotated Figure 1) and also discloses that the shape of the sports tape 10 (“dressing 10”) may be any shape as long as it fulfills its function (see [0124]). Furthermore, the instant disclosure lacks any criticality drawn towards the central portion being a circle shape.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the central portion of Dallison in view of Nelson to be a circle as changes in shape have been held to be a matter of design choice absent persuasive evidence that the particular configuration of the claimed shape was significant. See MPEP 2144(IV)(B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 8, Dallison in view of Nelson discloses the invention of claim 1 above
Dallison further discloses a first non-woven tape layer 22-1 covering the first stabilizer 24-1 and a second non-woven tape layer 22-2 covering the second stabilizer 24-2 (See Annotated Figure 1 and Figure 2 and [0112], wherein there is a top, outer layer 22 covering the stabilizers (“struts”) 24; wherein the outer/top layer 22 is the same material as the inner layer 28, see [0062], wherein the inner layer 22 is a nonwoven [0065], thus the top/outer layer 22 is a non-woven layer of the sports tape 10 thus being a tape as established, wherein the portion of layer 22 covering the first stabilizer 24-1 may be labeled a first tape layer 22-1, and the portion of layer 22 covering the second stabilizer 24-2 may be labeled a second tape layer 22-2).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallison (US 20100210988 A1) in view of Nelson (US 20040176715 A1) in view of Scott (US 20030176826 A1) with evidence provided by “Sew Historically” (see attached NPL pdf).
Regarding claim 3, Dallison in view of Nelson discloses the invention of claim 1 above.
Dallison discloses the stabilizers 24 comprise a metal material (see [0034]).
Dallison does not disclose the stabilizers comprise steel corset boning material.
However, Scott teaches an analogous support device 10 (knee support 10 [0037]) which is provided with analogous metal struts (“stays”) for providing analogous rigidity wherein the analogous metal struts of Scott are provided in the form of steel spiral boning (see [0037]) (further see evidence from attached “Sew Historically” pdf which lists the “10 Types of Corset Boning” and “spiral steel boning” is known and shown to be a type of corset boning material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal stabilizers 24 of Dallison in view of Nelson to be spiral steel corset boning material as taught by Scott in order to provide resilient struts that can equivalently immobilize with resilience but can also be flexed to enable the stabilizers 24 to conform to the body part that the support is attached (See Scott [0037]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallison (US 20100210988 A1) in view of Nelson (US 20040176715 A1) in view of Scheinberg (US 20070027423 A1).
Regarding claim 4, Dallison in view of Nelson discloses the invention of claim 1 above.
Dallison further discloses a tape adhesive 30 for adhering the sports tape 10 to the user’s elbow or knee (See Figure 2 and [0115], wherein there is an adhesive 30 attached to the sports tape 10 and a release paper 32; see [0065] wherein this adhesive is used for attaching the “dressing” (sports tape 10) to a patient which includes being capable of attaching to a user’s elbow or knee as suggested in [0051]).
Dallison in view of Nelson does not disclose the tape adhesive being a transfer tape adhesive.
However, Scheinberg teaches an analogous dressing/bandage (see [0083]) having an analogous adhesive 162 for contacting the skin of a user wherein this analogous adhesive is a hydrocolloid material that provides improved cushioning on the user’s skin, wherein this adhesive 162 is also a transfer tape adhesive (see [0083]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive 30 of Dallison in view of Nelson to be the hydrocolloid, transfer tape adhesive 162 as taught by Scheinberg in order to provide an adhering effect with improved cushioning (see Scheinberg [0083]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        8/22/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786